DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abaurre (U.S. Patent No. 9314042) taken together with Turchiuli (“Aroma Encapsulation in Powder …” article) and WO (WO 2016/102336).           Abaurre discloses the production of a roasted coffee product that includes particulates of 10 microns (col. 3, lines 14-18) wherein same has included not only the roasting step but also a resting step (quenching to 28-45 C; col. 2, lines 3-9) and two instances of milling, the last having been conducted under inert conditions (col. 3, lines 14-18).  Abaurre is silent regarding the coffee product being encapsulated as called for in instant claim 1 and including oil of a particular amount.  Tuchiuli teaches micro-encapsulation of coffee product to preserve the organoleptic characteristics and extend the shelf life of same (pages 256, 259, 260) and to have included encapsulation of other ingredients including oil (e.g. coffee aroma in an oil-in-water emulsion, page 257).  It would have been obvious to one having ordinary skill in the art before the effective filing Allowable Subject Matter4.      Claims 1, 2, 5, and 6 allowed.
           The following is an examiner’s statement of reasons for allowance:            Regarding claim 1, 2, 5 and 6, Abaurre and including also the teachings of WO and  Turchiuli (discussed above) does not disclose or make obvious the use of three milling steps effected in different manners (temperatures, size reduction, atmospheres).  It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such three milling steps in conjunction with the entirety of the process steps in view of the prior art of record.           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
May 19, 2021